      Case 4:19-cv-00872-HSG Document 57-1 Filed 04/04/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                          OAKLAND DIVISION
11

12
     STATE OF CALIFORNIA; STATE OF                         Case No. 4:19-cv-00872-HSG
13   COLORADO; STATE OF
     CONNECTICUT; STATE OF                                 [PROPOSED] ORDER GRANTING
14   DELAWARE; STATE OF HAWAII;                            PLAINTIFF STATES’
     STATE OF ILLINOIS; STATE OF                           ADMINISTRATIVE MOTION TO
15   MAINE; STATE OF MARYLAND;                             EXCEED APPLICABLE PAGE LIMITS
     COMMONWEALTH OF                                       FOR PLAINTIFFS’ MOTION FOR
16   MASSACHUSETTS; ATTORNEY                               PRELIMINARY INJUNCTION
     GENERAL DANA NESSEL ON BEHALF
17   OF THE PEOPLE OF MICHIGAN;                            Judge:        Honorable Haywood S. Gilliam,
     STATE OF MINNESOTA; STATE OF                                        Jr.
18   NEVADA; STATE OF NEW JERSEY;                          Trial Date:   None Set
     STATE OF NEW MEXICO; STATE OF                         Action Filed: February 18, 2019
19   NEW YORK; STATE OF OREGON;
     STATE OF RHODE ISLAND; STATE OF
20   VERMONT; COMMONWEALTH OF
     VIRGINIA; and STATE OF WISCONSIN;
21
                                             Plaintiffs,
22
                    v.
23
     DONALD J. TRUMP, in his official capacity
24   as President of the United States of America;
     UNITED STATES OF AMERICA; U.S.
25
     DEPARTMENT OF DEFENSE; PATRICK
26   M. SHANAHAN, in his official capacity as
     Acting Secretary of Defense; MARK T.
27   ESPER, in his official capacity as Secretary of
     the Army; RICHARD V. SPENCER, in his
28
          [Proposed] Order Granting Pls.’ Admin. Mot. to Exceed Applicable Page Limits (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-1 Filed 04/04/19 Page 2 of 3



 1   official capacity as Secretary of the Navy;
     HEATHER WILSON, in her official capacity
 2   as Secretary of the Air Force; U.S.
 3   DEPARTMENT OF THE TREASURY;
     STEVEN T. MNUCHIN, in his official
 4   capacity as Secretary of the Treasury; U.S.
     DEPARTMENT OF THE INTERIOR;
 5   DAVID BERNHARDT, in his official capacity
     as Acting Secretary of the Interior; U.S.
 6
     DEPARTMENT OF HOMELAND
 7   SECURITY; KIRSTJEN M. NIELSEN, in
     her official capacity as Secretary of Homeland
 8   Security;

 9                                         Defendants.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

          [Proposed] Order Granting Pls.’ Admin. Mot. to Exceed Applicable Page Limits (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-1 Filed 04/04/19 Page 3 of 3



 1         On April 4, 2019, Plaintiff States filed an Administrative Motion to Exceed Applicable

 2   Page Limits under N.D. Cal. Civil Local Rule 7-11 for an order authorizing them to file an

 3   oversize brief in excess of the page limit in support of their Motion for Preliminary Injunction,

 4   which was filed as an attachment to the Administrative Motion. Plaintiff States request an

 5   additional 10 pages—or 35 pages total—for their preliminary injunction motion. The applicable

 6   rule (N.D. Cal. Civil Local Rule 7-2) would limit the preliminary injunction motion to 25 pages.

 7         The Court has considered Plaintiff States’ Administrative Motion to Exceed Applicable

 8   Page Limits and documents filed therewith, and all of the papers on file in this action, and hereby

 9   GRANTS Plaintiff States’ Administrative Motion.

10         Now, therefore, it is hereby ORDERED that:

11         Plaintiff States may file a Motion for Preliminary Injunction up to 35 pages in length, and

12   Plaintiff States’ Motion for Preliminary Injunction that is attached to the Administrative Motion

13   to Exceed Applicable Page Limits is deemed filed on April 4, 2019.

14         IT IS SO ORDERED.

15

16   Dated: __________________

17
                                                             __________________________________
18                                                           The Honorable Haywood S. Gilliam, Jr.
19

20

21

22

23

24

25

26

27

28
                                                         1
          [Proposed] Order Granting Pls.’ Admin. Mot. to Exceed Applicable Page Limits (4:19-cv-00872-HSG)
